     Case 3:18-cv-03310-X Document 57 Filed 04/30/20     Page 1 of 20 PageID 451


                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


DIANE LIFSHEN, as executor               §
of the estate of Jay Lifshen,            §
                                         §
              Plaintiff,                 §
                                         §
v.                                       §
                                         §     Civil Action No. 3:18-CV-03310-X
20/20 ACCOUNTING                         §
SOLUTIONS, LLC,                          §
                                         §
              Defendant.                 §


                      MEMORANDUM OPINION AND ORDER

       This case involves an accounting firm voluntarily paying personal life

insurance premiums for the physicians belonging to the practice the accounting firm

served. The firm missed one such payment, the policy lapsed, and the physician died.

The physician’s estate sued the accounting firm. The accounting firm [Doc. No. 38]

and the estate [Doc. No. 41] both moved for summary judgment. And the accounting

firm moved to strike the estate’s motion for summary judgment. [Doc. No. 45].

       For the foregoing reasons, the Court DENIES the firm’s motion to strike the

estate’s untimely motion for summary judgment. Regarding the dueling summary

judgment motions, the Court holds there is no evidence of a contract Jay Lifshen may

enforce against the firm, there was no common-law duty of the firm to pay Lifshen’s

personal life insurance premiums, the estate has brought forth no evidence that the

physician would have paid the premiums or otherwise obtained insurance on his own,



                                         1
   Case 3:18-cv-03310-X Document 57 Filed 04/30/20       Page 2 of 20 PageID 452

and Lifshen was more than 50% responsible for the lapse in the policy because he

knew or should have known of the missed payment during the grace period. As a

result, the Court DENIES the estate’s motion for summary judgment, GRANTS the

firm’s motion for summary judgment, and DISMISSES the case WITH PREJUDICE.

                               I. Factual Background

      Jay Lifshen was a podiatrist affiliated with Podiatric Medical Partners of

Texas, P.A. (“Podiatric Partners”). 20/20 Accounting Solutions, LLC (the firm) had a

business services agreement with Podiatric Partners for accounting and bookkeeping

services. The firm agreed “to provide management, administrative and/or business

services that are necessary and appropriate assistance for the day-to-day

administration of the non-medical aspects of [the] medical practice.”       1     As to

insurance, the agreement specified that the firm

      will assist [Podiatric Partners] in establishing a relationship with an
      insurance broker and assess appropriate amounts and types of
      insurance for [Podiatric Partners] to obtain as set out in the Exhibit A.
      The ultimate oversight and supervision of all liability related to
      [Podiatric Partners] is and shall remain the sole responsibility of
      [Podiatric Partners]. The costs and expense incurred by [the firm] in
      rendering the services to [Podiatric Partners] in this Section shall be
      [firm] Expenses, but the costs incurred under any contract related to
      insurance for the operation of [Podiatric Partners] shall be [Podiatric
      Partners] Expenses.2

The agreement also contained a requirement of the practice:

      Insurance. [Podiatric Partners] shall obtain and maintain with
      commercial carriers mutually acceptable to [the firm] and [Podiatric
      Partners] appropriate workers compensation, professional malpractice
      covering [Podiatric Partners] and each Physician (with minimum
      coverage amounts of at least $100,000 per occurrence and $300,000
      1   Doc. No. 40 at 6.
      2   Doc. No. 40 at 6.



                                         2
   Case 3:18-cv-03310-X Document 57 Filed 04/30/20         Page 3 of 20 PageID 453

      aggregate) and comprehensive commercial general liability insurance
      covering [Podiatric Partners] and each Podiatrist and all other health
      care personnel. Each such insurance policy shall name the [firm] as an
      additional insured and by its terms provide that it shall not be amended
      or modified without the prior written consent of [the firm] and shall not
      be canceled or terminated unless 10 days prior notice thereof is given by
      the insurer to the [firm]. The cost of such insurance shall be a [Podiatric
      Partners] Expense.3

The agreement’s only reference to life insurance was in Exhibit A, which specified

that the firm would provide the following human resource management services:

“Negotiate preferred pricing for employee benefits packages, ie. Medical, Denial

Vision, 401K, Life Insurance.”4 Finally, the agreement also provided that,

      upon the request of [Podiatric Partners] and agreement by [the firm],
      the [firm] may perform additional services for such additional
      compensation to be mutually agreed upon in writing by [Podiatric
      Partners] and the [firm] (which writing shall be deemed to be an
      addendum to this Agreement and incorporated herein for all purposes).5

      Lishen had two personal life insurance policies. In late July or early August

2016, Lifshen emailed firm employee Jessi Sandheinrich regarding the annual

premium for his personal life insurance policy ending in 1442, which the firm paid

with a check for $3,105.50 on August 3. He sent a second email to Sandheinrich on

August 23, 2016 about his separate policy ending in 1750 with an annual premium of

$3,765 and coverage of $1 million. That email contained a letter from the insurer

stating the premium on policy 1750 was due August 4 and the grace period would

expire September 9. Sandheinrich indicated the premium had been paid, apparently

referring to policy 1442 and not recognizing the existence of a separate, lapsing policy


      3   Doc. No. 43 at 12.
      4   Doc. No. 43 at 23.
      5   Doc. No. 40 at 6.



                                           3
   Case 3:18-cv-03310-X Document 57 Filed 04/30/20                   Page 4 of 20 PageID 454

1750.       Lifshen received a notice on September 16 of a lapse in coverage dated

September 9 and inquired again of Sandheinrich.

        Lifshen emailed Sandheinrich again on September 27, inquiring on the status

and expressing concern that his struggle with lymphoma in 2012 might preclude

reinstatement of the policy. Sandheinrich responded that she found the messages

Lifshen referenced, apologized for missing the invoice on the 1750 policy, and advised

she would call the insurer. Later that day, Sandheinrich informed Lifshen the insurer

required him to complete and submit a reinstatement form. Ultimately, the insurer

declined to reinstate the policy, and Lifshen passed away on September 11, 2018.

        Diane Lifshen, as executor of Dr. Lifshen’s estate, brought claims of breach of

contract and negligence against the accounting firm. The firm and the estate both

moved for summary judgment, and the firm moved to strike the estate’s belated

summary judgment motion.

                                        II. Legal Standard

        Summary judgment is appropriate only if, viewing the evidence in the light

most favorable to the non-moving party, “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.”6 “A fact is material if it ‘might affect the outcome of the suit’” and “[a] factual

dispute is genuine ‘if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.’”7 Courts “resolve[s] factual controversies in favor of the


        6   FED. R. CIV. P. 56(a).
        7 Thomas v. Tregre, 913 F.3d 458, 462 (5th Cir. 2019) (alteration in original) (citing Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).




                                                  4
   Case 3:18-cv-03310-X Document 57 Filed 04/30/20                      Page 5 of 20 PageID 455

nonmoving party, but only where there is an actual controversy, that is, when both

parties have submitted evidence of contradictory facts.”8 Thus, “the nonmoving party

cannot defeat summary judgment with conclusory allegations, unsubstantiated

assertions, or only a scintilla of evidence.”9

       But this is no ordinary case where a fact dispute will send the case to a jury

trial. Neither the estate nor the firm requested a jury trial on the contract and

negligence claims in this case. As such, this Court will be the trier of fact. Rule 56

makes no distinction at summary judgment for bench trials or jury trials. If further

factual development is warranted or credibility of witnesses is an issue, the court will

deny summary judgment on the negligent undertaking theory of the estate’s

negligence claim and proceed to a bench trial. As the (old) Fifth Circuit has framed

this rare occurrence:

       If decision is to be reached by the court, and there are no issues of
       witness credibility, the court may conclude on the basis of the affidavits,
       depositions, and stipulations before it, that there are no genuine issues
       of material fact, even though decision may depend on inferences to be
       drawn from what has been incontrovertibly proved. Under those
       circumstances, which may be rare, the judge who is also the trier of fact
       may be warranted in concluding that there was or was not negligence,
       or that someone acted reasonably or unreasonably, or, as is the case
       here, that delay under the circumstances proved is justified or
       unjustified, even if that conclusion is deemed “factual” or involves a
       “mixed question of fact and law.” A trial on the merits would reveal no
       additional data. Hearing and viewing the witnesses subject to cross-
       examination would not aid the determination if there are neither issues
       of credibility nor controversies with respect to the substance of the
       proposed testimony. The judge, as trier of fact, is in a position to and
       ought to draw his inferences without resort to the expense of trial.10

       8   Antoine v. First Student, Inc., 713 F.3d 824, 830 (5th Cir. 2013).
       9   Hathaway v. Bazany, 507 F.3d 312, 319 (5th Cir. 2007).
       10   Nunez v. Superior Oil Co., 572 F.2d 1119, 1123–24 (5th Cir. 1978).



                                                     5
   Case 3:18-cv-03310-X Document 57 Filed 04/30/20        Page 6 of 20 PageID 456

                                    III. Application

      A.        The Motion to Strike the Estate’s Motion for Summary Judgment

      Before considering the estate’s motion for summary judgment, the Court must

address the firm’s motion to strike it. The firm argues that the scheduling order set

the dispositive motion deadline as Saturday, February 29, but the estate filed its

motion for summary judgment on Monday, March 2. The firm also contends that

Federal Rule of Civil Procedure 6 (which allows weekend deadlines to roll to the

following business day) doesn’t apply to fixed deadlines in court orders. The estate

responded that its delay was inadvertent and there was no prejudice to the firm.

      The Court concludes that the estate’s inadvertent mistake is excusable and did

not prejudice the firm. The estate’s arguments and citations to legal authority are

cases involving striking pleadings and default judgments. That is not the concern

here. If the Court were to strike the estate’s motion for summary judgment, it would

not strike its complaint or its response to the firm’s motion for summary judgment.

However, the Court views the error as excusable neglect that did not prejudice the

firm’s ability to respond to the motion. Accordingly, the Court denies the motion to

strike, construes the response to the motion as a motion for leave for an extension to

file the motion for summary judgment late, and grants the motion for leave. The

Court will thus consider the estate’s motion for summary judgment.

           B.      The Firm and the Estate Motions for Summary Judgment

      The arguments in the dueling summary judgment motions largely overlap.

Thus, the Court will consider the arguments together, bearing in mind the legal

standard for summary judgment. The firm’s motion for summary judgment argues:


                                           6
   Case 3:18-cv-03310-X Document 57 Filed 04/30/20          Page 7 of 20 PageID 457

(1) there is no contractual relationship assigning a duty to the firm to pay Lifshen’s

personal insurance policies; (2) the firm owed Lifshen no duty, so the negligence claim

fails; and (3) the claims for mental anguish, emotional distress, and pain and

suffering fail as a matter of law. The estate responds that its amended complaint

“contains sufficient factual allegations that would support a determination that her

breach of contract claim is meritorious;” (2) the business services agreement also

covered services to individuals and working with insurers on remitting insurance

payments; (3) the pattern and practice of the firm was to pay premiums for Lifshen’s

life insurance policies, giving rise to at least an implied contract; and (4) the estate

raised evidence of duty, breach, and damages sufficient to have the negligence claim

survive a motion to dismiss.

      The estate’s motion for summary judgment argues that the estate has proven

every element of the breach and negligence claims, and that the firm has no

meritorious defense. The firm responds that: (1) the estate executor and Lifshen are

not parties to the business services agreement and cannot rely on it;

(2) communications taken after the operative events don’t retroactively create a

contract; (3) the firm owed Lifshen no legal duty, which forecloses the negligence

claim; and (4) the estate isn’t entitled to summary judgment on claims for mental

anguish, emotional distress, pain and suffering, or attorney’s fees.

      The Court will first assess the firm’s assertions that (1) there is no contractual

relationship Diane Lifshen may sue for, and (2) there is no common-law duty. These

are questions of law for the Court, and if the firm is right, then the estate necessarily

cannot prevail on summary judgment on the contract or negligence claims or damages


                                           7
   Case 3:18-cv-03310-X Document 57 Filed 04/30/20                      Page 8 of 20 PageID 458

associated with those claims.

                                             1. Contract

      One of the estate’s two freestanding claims is for breach of contract. The firm

contends there is no contractual relationship requiring the firm to pay Lifshen’s

personal insurance policy premiums that the estate may sue for. A breach of contract

claim requires proof of a valid contract that the plaintiff performed and the defendant

breached.11 Here, the written contract on the record is between the firm and Podiatric

Partners. An Exhibit indicates that the firm must “[n]egotiate preferred pricing for

employee benefits packages, ie. Medical, Denial Vision, 401K, Life Insurance.”12 This

obligation to negotiate pricing for employee benefits is not necessarily an obligation

for the firm to pay for those benefits. But assuming for the sake of argument that it

is an obligation on the firm to pay, the contract is between the firm and Podiatric

Partners, not the firm and Lifshen. Moreover the estate has raised any third-party

beneficiary theory that would extend any contractual obligations to parties other than

the firm and Podiatric Partners.

      The estate responds that (1) the contract included individuals, covered paying

bills and practice expenses, and referred to the firm negotiating pricing for life

insurance for employees, and (2) the conduct of the firm admitted the existence of a

contract. But the contract reference to individuals is simply a definition of the

physicians in the practice—it is not an agreement between the individuals and the


      11   Smith Int’l., Inc. v. Egle Grp., LLC, 490 F.3d 380, 387 (5th Cir. 2007).
      12   Doc. No. 43 at 23.




                                                    8
    Case 3:18-cv-03310-X Document 57 Filed 04/30/20                     Page 9 of 20 PageID 459

firm.13

        The only argument remaining is whether the conduct of the firm admitted to

the existence of an implied contract with Lifshen.                   Two problems foreclose this

argument. First, all contracts (express and implied) require mutual obligations.14 If

an implied contract exists apart from the business services agreement, then there

must be some consideration flowing from Lifshen to the firm. The firm filed an

affidavit from its president indicating there was no such consideration flowing from

Lifshen to the firm to compensate it for paying his personal life insurance premiums.

In response to this argument, the estate offered no evidence of consideration Lifshen

gave to the firm.

        In addition, the statute of frauds requires any agreement where one party (like

the firm) is responsible for the debt of another (like Lifshen) to be in writing.15 And

there is no evidence in this record of a written agreement between Lifshen and the

firm requiring the firm to pay Lifshen’s life insurance policies. In short, the only

enforceable contract in this case can only be enforced by the firm or Podiatric

Partners. Accordingly, the firm is entitled to summary judgment on the estate’s

breach of contract claim.


          13 Compare Doc. No. 43 at 6 (“The term ‘Practice’ means Podiatric Medical Partners of Texas,

P.A., a Texas professional association, and any successors or permitted assigns.”) with Doc. No. 43 at
7 (“The term ‘Physician’ or ‘Podiatrist’ means each individually licensed Podiatrist who is employed or
otherwise retained by or associated with Practice.”). The contract is between the firm and Podiatric
Partners. Doc. No. 43 at 4 (stating that the agreement is “between 20/20 Accounting Solutions, LLC
. . . Podiatric Medical Partners of Texas, P.A.”).
        14In re 24R, Inc., 324 S.W.3d 564, 567 (Tex. 2010) (“A promise is illusory if it does not bind the
promisor, such as when the promisor retains the option to discontinue performance. When illusory
promises are all that support a purported bilateral contract, there is no mutuality of obligation, and
therefore, no contract.” (citations omitted)).
       15 TEX. BUS. & COMM. CODE § 26.01 (requiring a written agreement for “a promise by one person

to answer for the debt, default, or miscarriage of another person”).


                                                    9
  Case 3:18-cv-03310-X Document 57 Filed 04/30/20                     Page 10 of 20 PageID 460

                                            2. Negligence

      Next the Court considers the negligence claim and the firm’s argument that

the firm owed no duty to Lifshen. Negligence claims require proof of a legal duty the

defendant owed to the plaintiff, breach of that duty, and damages the breach

proximately caused.16 Whether a legal duty exists is a question of law for the Court.17

The estate makes a cursory response that there is a duty, but also raises the prospect

of section 324A of the Second Restatement of Torts, which imposes a duty of

reasonable care on one who undertakes to render services for another. The Court

understands the estate’s negligence claim as supporting both a general negligence

theory and a negligent undertaking theory. As such, the Court must assess both

theories to decide whether either party is entitled to summary judgment.

      In doing so, the Court must be mindful of the framework it operates within.

The estate is asking the Court to impose a tort duty under Texas law in this diversity

case. As the Fifth Circuit has admonished:

      In a diversity case like this one, when no Texas Supreme Court case
      precisely resolves the legal issue, we must make an Erie guess and
      determine as best we can what the Supreme Court of Texas would
      decide. This requires us to use the sources of law that the state’s highest
      court would look to, including intermediate state appellate court
      decisions, the general rule on the issue, decisions from other
      jurisdictions, and general policy concerns. Ultimately, however, it is not
      for us to adopt innovative theories of recovery under state law without
      strong reason to believe that those theories would be adopted if the
      Texas Supreme Court had the opportunity.18

                                      a. General Negligence


      16   Tomdra Invs., L.L.C. v. CoStar Realty Info., Inc., 735 F. Supp. 2d 528, 533 (N.D. Tex. 2010).
      17   Tri v. J.T.T., 162 S.W.3d 552, 563 (Tex. 2005).
      18   Martinez v. Walgreen Co., 935 F.3d 396, 398–99 (5th Cir. 2019).



                                                   10
   Case 3:18-cv-03310-X Document 57 Filed 04/30/20                      Page 11 of 20 PageID 461

        Negligence claims require proof of a legal duty the defendant owed to the

plaintiff, breach of that duty, and damages the breach proximately caused.19 Whether

a legal duty exists is a question of law for the Court.20 The Fifth Circuit has recently

described “the factors the Texas Supreme Court would consider” as “the foreseeability

of the harm, the presence of other protections, and the danger of interference with the

legislature’s balancing of public policies.”21

        The first element is foreseeability. The closest Texas authority the Court has

found is from the Austin Court of Appeals in Barnes v. University Federal Credit

Union & Government Employees Insurance Co./GEICO Insurance.22 The court there

observed that, “[a]s for the negligence claims against GEICO, the summary-judgment

evidence, specifically the insurance policy documents clearly noting the absence of

collision and comprehensive insurance, negates the element of foreseeability as a

matter of law.”23 The court further expounded that “[t]he law presumes that a party

to a contract has read and understood the contract” and that “it would not have been

reasonably foreseeable that based on a statement that she had ‘full coverage,’ Barnes

would ignore her insurance policy statements indicating that she did not have

collision and comprehensive coverage, and that she would then suffer damages in the

form of retroactive collateral insurance premiums.”24


        19   Tomdra Invs., L.L.C. v. CoStar Realty Info., Inc., 735 F. Supp. 2d 528, 533 (N.D. Tex. 2010).
        20   Tri v. J.T.T., 162 S.W.3d 552, 563 (Tex. 2005).
        21   Martinez, 935 F.3d at 404.
        22   No. 03-09-00003-CV, 2010 WL 2133946 (Tex. App.—Austin May 27, 2010, no pet.) (mem.
op.).
        23   Id. at *7.
        24   Id. (citation omitted).



                                                     11
   Case 3:18-cv-03310-X Document 57 Filed 04/30/20                 Page 12 of 20 PageID 462

       Likewise, here the question is whether a person of ordinary intelligence would

have anticipated the damage the negligent act created. As with Barnes, such a case

becomes all the more clear when there is a contract. Here, the contract was between

the physician’s association Lifshen worked for and the firm. As addressed above, that

contract obligated the firm to introduce the physicians to insurers and to negotiate

pricing for such employee benefits as life insurance.               There is no evidence that

contract obligated the firm to pay for any particular personal life insurance

premiums. A person of ordinary intelligence would not have anticipated that a

payment of premiums would fundamentally alter a contract that indicated it could

only be altered by a signed writing, and the estate raised no argument that the

premium payments made those in Lifshen’s position a party to the contract.25 The

Court does not believe this is reasonably foreseeable, just as it was not reasonably

foreseeable in Barnes for the insured to rely on a misrepresentation rather than the

language of the policy.26

       The second inquiry on duty is the presence of other protections.                         The

contractual relationship between the firm and Pediatric Partners did not require the

firm to pay premiums for particular personal life insurance policies of the physicians.

This left the remaining protection with Lifshen to either pay his own premiums after

obtaining insurance, or closely supervise the firm when the firm undertook such a

task. Lifshen could closely monitor the firm’s payment or nonpayment by contacting


       25  This is all the more true when policies have grace periods after missed payments and there
is the potential for reinstatement.
       26   Id.




                                                 12
  Case 3:18-cv-03310-X Document 57 Filed 04/30/20          Page 13 of 20 PageID 463

the insurer, who sent him invoices directly, in addition to contacting the firm, to

whom Lifshen would send the invoices. And there was the added protection that the

insurer notified Lifshen when he missed a premium payment, allowing him to make

the payment during the grace period if he so chose. Thus, other protections existed

apart from the law imposing a duty on the firm to pay Lifshen’s personal life

insurance premiums.

      The third aspect of the duty inquiry is “the danger of interference with the

legislature’s balancing of public policies.”27 This formulation by the Fifth Circuit and

Texas Supreme Court acknowledges the rightful place of the people’s representatives

in the Legislature to make public policy decisions for the state, and that courts are

not too lightly intrude on this constitutional role. The Texas Legislature heavily

regulates insurance.         Insurance has its own dedicated code28—not to mention

insurance is the only codified subject under Texas law that still has additional civil

statutes that have not been codified but are also still in effect. The codified Insurance

Code has 1,082 references to life insurance. The Legislature’s regulation of life

insurance is so pervasive that it specifies, for example, that term life insurance

policies may be reinstated after a lapse in premium payments only upon proof of

mental capacity of the insured (i.e., that the insured did not understand the

consequences of a failure to pay premiums when due).29 The Texas Legislature could

have passed a law requiring entities that make life insurance premium payments on


      27   Martinez, 935 F.3d at 404.
      28   See generally TEX. INS. CODE.
      29   TEX. INS. CODE §§ 1106.002–.003.




                                              13
  Case 3:18-cv-03310-X Document 57 Filed 04/30/20             Page 14 of 20 PageID 464

behalf of another, with whom they do not have privity of contract, to timely make

those payments. It did not. Such an order from this Court would intrude into the

Legislature’s prerogative.

      In short, the foreseeability factor, Lifshen’s ability to protect himself during

the grace period, and the Fifth Circuit and Texas Supreme Court’s warning of

encroachment on the Legislature’s prerogative make this Court hold that the firm

had no duty at law to gratuitously and timely pay Lifhen’s personal life insurance

premiums. Accordingly, the Court grants the firm’s motion for summary judgment

and denies the estate’s motion for summary judgment as to the general negligence

theory of the estate’s negligence claim.

                                   b. Negligent Undertaking

      But that is not the end of the matter. Texas law still recognizes a duty of

reasonable care when undertaking rendering services to another. This doctrine is

more specific and more applicable to the facts at hand. The Restatement formulates

the doctrine in section 323 as follows:

      One who undertakes, gratuitously or for consideration, to render
      services to another which he should recognize as necessary for the
      protection of the other’s person or things, is subject to liability to the
      other for physical harm resulting from his failure to exercise reasonable
      care to perform his undertaking, if

      (a) his failure to exercise such care increases the risk of such harm, or

      (b) the harm is suffered because of the other’s reliance upon the
      undertaking.30

      And the Restatement frames a corollary for third parties in section 324A as


      30   Restatement (Second) of Torts § 323 (1965).




                                                 14
   Case 3:18-cv-03310-X Document 57 Filed 04/30/20                    Page 15 of 20 PageID 465

follows:

       One who undertakes, gratuitously or for consideration, to render
       services to another which he should recognize as necessary for the
       protection of a third person or his things, is subject to liability to the
       third person for physical harm resulting from his failure to exercise
       reasonable care to protect his undertaking, if

       (a) his failure to exercise reasonable care increases the risk of such harm,
       or

       (b) he has undertaken to perform a duty owed by the other to the third
       person, or

       (c) the harm is suffered because of reliance of the other or the third
       person upon the undertaking.31

       The Texas Supreme Court has discussed Sections 323 and 324A before but

never expressly adopted them.32              Instead, the Texas Supreme Court adopted a

common law cause of action for negligent undertaking as follows: “one who voluntarily

undertakes an affirmative course of action for the benefit of another has a duty to

exercise reasonable care that the other’s person or property will not be injured

thereby. This proposition has long been recognized by the courts of this State.”33 And

more recently, the Texas Supreme Court framed the rule and cited both Restatement

sections: “While Texas law imposes no general duty to ‘become [a] good Samaritan,’

we have recognized that a duty to use reasonable care may arise when a person

undertakes to provide services to another, either gratuitously or for compensation.”34


       31   Restatement (Second) of Torts § 324A (1965).
       32 Tex. Farm Bureau Ins. Companies v. Sears, 54 S.W.3d 361, 368 (Tex. App. 2001), rev’d on
other grounds, 84 S.W.3d 604 (Tex. 2002) (“[W]e do not find that the Texas Supreme Court has ever
expressly adopted section 323 . . . .”). The Waco Court of Appeals acknowledged that the Texas
Supreme Court recognized a claim for “‘negligent undertaking’ as expressed in Colonial Sav. Ass’n and
Otis Engineering Corp[.]” Id.
       33   Colonial Sav. Ass’n v. Taylor, 544 S.W.2d 116, 119 (Tex. 1976).
       34Torrington Co. v. Stutzman, 46 S.W.3d 829, 837–38 (Tex. 2000) (citing Fort Bend County
Drainage Dist. v. Sbrusch, 818 S.W.2d 392, 396 (Tex. 1991); Sav. Ass’n v. Taylor, 544 S.W.2d at 120

                                                   15
   Case 3:18-cv-03310-X Document 57 Filed 04/30/20                 Page 16 of 20 PageID 466

       Regarding the elements for such a claim, the Texas Supreme Court indicated

the undertaker would only be negligent if:

       (1) the defendant undertook to perform services that it knew or should
       have known were necessary for the plaintiff’s protection; (2) the
       defendant failed to exercise reasonable care in performing those
       services; and either (a) the plaintiff relied upon the defendant’s
       performance, or (b) the defendant’s performance increased the plaintiff’s
       risk of harm.35

       These elements are ordinarily not questions of law for the Court to decide, but

they are here because the Court is the trier of fact.36 So here we are, with both sides

moving for summary judgment in a bench trial case on a negligent undertaking theory

with three elements.

       The third element (either the plaintiff relied on the defendant’s undertaking or

the undertaking increased the risk of harm to the plaintiff) is the element the estate

has no evidence of at summary judgment. Here, the estate must have evidence that

either (a) Lifshen relied on the firm’s performance or (b) the firm’s failure to pay

increased Lifshen’s risk of harm.37 The Texas Supreme Court’s analysis from Colonial

Savings indicates how to navigate this fork in the road in the insurance context.

There, the bank (Colonial Savings) that held the mortgage on a property obtained

property insurance but inadvertently covered only one of the two homes on the

property.38 A fire destroyed the home the policy did not cover, and the owner sued


(Tex. 1976); Restatement (Second) of Torts §§ 323, 324A (1965)).
       35Nall v. Plunkett, 404 S.W.3d 552, 555–56 (Tex. 2013) (citing Torrington, 46 S.W.3d at 838
and RESTATEMENT (SECOND) OF TORTS § 324A).
       36   Nunez, 572 F.2d at 1123–24.
       37   Nall, 404 S.W.3d at 555–56.
       38   Colonial Sav., 544 S.W.2d at 118.



                                                 16
   Case 3:18-cv-03310-X Document 57 Filed 04/30/20                   Page 17 of 20 PageID 467

the bank for negligent undertaking.39 The owner (Taylor) argued that the failure to

insure increased his risk of harm, but the Court disagreed.40 The Court observed

that:

        Colonial’s failure to obtain insurance on the house did not increase the
        risk of fire to the house. If Taylor did not intend to insure the house
        against loss by fire in any case, then Colonial’s failure to provide
        insurance would have left Taylor in no worse condition than if Colonial
        had never undertaken to provide insurance in the first place. Had
        Taylor never learned of Colonial’s undertaking to provide insurance, he
        certainly could not be heard to say that Colonial should be liable for
        failing to do so, because the loss would be as much a result of his own
        failure to obtain insurance as of Colonial’s. We hold, therefore, that
        Colonial cannot be liable for Taylor’s loss unless Taylor forbore from
        obtaining his own insurance in reliance upon Colonial’s undertaking to
        obtain it for him.41

The Court did not find a lack of insurance to be the risk that negligent undertaking

claims are concerned with. Rather, the risk is the harm itself (not insurance coverage

of the harm).          Applying those principles here, there is no record evidence that

Lifshen’s risk of death was greater as a result of being covered by some life insurance

but not by policy 1750.42

        To have the negligent undertaking theory survive summary judgment then,

the estate must have evidence that Lifshen “forbore from obtaining his own insurance

in reliance upon [the firm’s] undertaking to obtain it for him.”43 The only attempt it


        39   Id.
        40   Id.
        41   Id. at 120.
        42 Even if one were to make a novel, though not persuasive, argument that the risk in question
is dying without leaving an estate and not death itself, any increase to the risk that the firm may have
caused was negated by the timeliness of their responses, and the amount of time that Lifshen had but
failed to use to ensure that his million dollar insurance policy would not be cancelled due to a lack of
diligence on his part..
        43   Id.



                                                  17
   Case 3:18-cv-03310-X Document 57 Filed 04/30/20                   Page 18 of 20 PageID 468

made at this third prong of the test was a recitation of the elements of the claim

instead of a marshaling of evidence. The sum total of the estate’s factual third prong

argument is: “In this case, Defendant undertook to render services for Plaintiff, its

failure to exercise reasonable care increased the risk of harm (cancellation of the

Policy) and Plaintiff was ultimately significantly damaged due to reliance upon

Defendant.”44 There is no citation to evidence to support the reliance argument.

Perhaps this is because the estate failed to engage in meaningful discovery.45 So

while judges are not pigs hunting for truffles in a summary judgment record, there is

also nothing here to hunt.46 The Court was given no evidence to indicate that Lifshen

would have, had he exercised due diligence, paid the premium on his own.                       And in

any event, such lack of action was unreasonable under the circumstances.

       There is an independent and additional reason why the Court believes

summary judgment is appropriate for the firm on the negligent undertaking theory:

Lifshen’s proportionate responsibility.             The Texas proportionate responsibility

statute provides that “a claimant may not recover damages if his percentage of

responsibility is greater than 50 percent.”47               If the plaintiff is less than 50%


       44 Doc. No. 49 at 8. As addressed above, the Texas Supreme Court made clear from its holding
in Colonial Savings that the lack of insurance is not the increased risk of harm a negligent undertaking
claim protects against. So cancellation of the policy cannot be Lifshen’s actionable increased risk of
harm. It must be reliance.
       45  Doc. No. 55 at 3 (“[The firm] provided communications and documents with its initial
disclosures. Following that, Lifshen did not serve interrogatories, requests for production, requests
for admission, or deposition notices. Lifshen did not file a motion pursuant to FED. R. CIV. P. 56(d)
specifying the reason for the absence of facts necessary to oppose [the firm]’s motion.”).
       46 See Gross v. Town of Cicero, Ill., 619 F.3d 697, 702 (7th Cir. 2010) (quotation marks omitted)
(alteration in original) (“Judges are not like pigs, hunting for truffles buried in [the record].”).
       47TEX. CIV. PRAC. & REM. CODE § 33.001. Chapter 33 applies to “any cause of action based on
tort in which a defendant, settling person, or responsible third party is found responsible for a
percentage of the harm for which relief is sought[.]” Id. § 33.002(a)(1).



                                                  18
   Case 3:18-cv-03310-X Document 57 Filed 04/30/20                   Page 19 of 20 PageID 469

responsible, her recovery is reduced by her percentage fault.48

       The firm has raised the argument that Lifshen could have avoided the lapse in

the policy. Specifically, the firm argues and points to record evidence that during the

grace period, Lifshen learned that the firm believed the premium check cleared the

bank on August 3, but he received a letter dated August 5 from the insurer stating he

missed the payment. The Court agrees. Based on the summary judgment record

from the estate and the firm, Lifshen either knew or should have known that a letter

regarding policy 1750 two days after the firm said his premium check cleared

indicated the check was for his other policy. This letter was sent to him during the

grace period, which enabled him to pay his personal life insurance premium and keep

the policy in effect. The Court, as fact finder in this proceeding, holds on this record

that Lifshen was more than 50% responsible for the lapse in the policy. As a result,

the Texas Proportionate Responsibility statute forecloses his claim.49

                                          IV. Conclusion

       For the foregoing reasons, the Court denies the firm’s motion to strike the

estate’s untimely motion for summary judgment. Additionally, the Court concludes

there is no contract enforceable by Lifshen for the firm to pay his personal life

insurance premiums, there is no common law duty of the firm to pay Lifshen’s

premiums, any reliance on the firm to pay the premiums was unreasonable, and


       48 Id. § 33.012(a) (“If the claimant is not barred from recovery under Section 33.001, the court
shall reduce the amount of damages to be recovered by the claimant with respect to a cause of action
by a percentage equal to the claimant’s percentage of responsibility.”).
       49 Both the firm and the estate make various arguments on the viability of claims for mental
anguish, emotional distress, pain and suffering, and attorney’s fees. But those claims are not
freestanding causes of action; they are simply damages associated with different claims the Court has
determined are not viable at summary judgment.



                                                  19
  Case 3:18-cv-03310-X Document 57 Filed 04/30/20     Page 20 of 20 PageID 470

Lifshen was more than 50% responsible for the lapse in the policy because he knew

or should have known of the missed payment during the grace period. As a result,

the Court DENIES the estate’s motion for summary judgment and GRANTS the

firm’s motion for summary judgment, and the case is DISMISSED WITH

PREJUDICE.

      IT IS SO ORDERED this 30th day of April.




                                            BRANTLEY STARR
                                            UNITED STATES DISTRICT JUDGE




                                       20
